DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks page 4, first three paragraphs, filed 4 March 2021, with respect to the rejection(s) of claim(s) 1-18 and 21 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Escher-Poeppel et al. U.S. Patent No. 9,584,889 B2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 9, 12-17, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Escher-Poeppel et al. U.S. Patent No. 9,584,889 B2 in view of Kim et al. U.S. Patent Application Publication No. 2015/0041930 A1.
             Regarding claim 1, Escher-Poeppel discloses a MEMS transducer (100-sound transducer component) comprising: an embedding material (252) having a cavity which extends through the embedding material (160-cavity and 180-sound port are formed in the embedding material); a membrane (112-diaphragm) which overlies the cavity; a backplate (114); and a filter (172-grill/grid) configured and arranged to inhibit the entry of particles into at least a region of the interior of the embedding material cavity from a region underlying the embedding material (Fig. 1, col. 2, lines 61 to col. 3, line 9, col. 3, lines 32-35 and  col. 4, lines 8-14). Escher-Poeppel does not expressly disclose 
             Regarding claims 2, 3 and 35, Escher-Poeppel discloses a MEMS transducer (100-sound transducer component) comprising: an embedding material (252) having a cavity which extends through the embedding material (160-cavity and 180-sound port are formed in the embedding material); a membrane (112-diaphragm) which overlies the cavity; a backplate (114); and an integrated filter (172-grill/grid formed as part of the embedded MEMS package) configured and arranged to inhibit the entry of particles into at least a region of the interior of the embedding material cavity from a region underlying the embedding material (Fig. 1, col. 2, lines 61 to col. 3, line 9, col. 3, lines 32-35 and  col. 4, lines 8-14). Escher-Poeppel does not expressly disclose the embedding material is a substrate. However, the use of a substrate to support a MEMS transducer die is well-known in the art as taught by Kim (110-substrate, Figs. 2 and 12 and paragraph 0018). Escher-Poeppel further discloses the embedding material is used in place of the substrate but provides the same function as the substrate and further allows the MEMS die to become part of a packaged MEMS device. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize embedding material as taught by Escher-Poeppel in place of the well-known substrate of Kim to support the MEMS die and heterogeneous 
             Regarding claim 4, the combination of Escher-Poeppel in view of Kim further discloses the filter comprises a barrier for substantially inhibiting the flow of particles through the filter to a region upstream of the filter material (Escher-Poeppel, Fig. 1, col. 2, lines 61 to col. 3, line 9, col. 3, lines 32-35 and col. 4, lines 8-14).
             Regarding claim 5, the combination of Escher-Poeppel in view of Kim further discloses
the filter comprises a plurality of holes which extend through the filter, the plurality of holes being configured to substantially allow the transmission of acoustic sound waves through the filter (Escher-Poeppel Fig. 1).
             Regarding claim 8, the combination of Escher-Poeppel in view of Kim further discloses the filter is provided at, or near, the bottom of the substrate (Fig. 5F, the filter is at the opening of the transducer and the position is merely relative to the orientation of the transducer. Hence, the bottom of the substrate when the transducer is oriented opposite the orientation shown in Fig. 5F).  
            Regarding claim 9, the combination of Escher-Poeppel in view of Kim further discloses said filter is formed from the material that forms one or more of: a stress compensation layer, a conductive layer or an oxidation layer of the MEMS transducer (Escher-Poeppel col. 14, lines 16-18, copper layer, i.e. a conductive layer).
             Regarding claim 12, the combination of Escher-Poeppel in view of Kim further discloses the filter is provided by a layer formed during the fabrication of the MEMS transducer (Escher-Poeppel col. 14, lines 19-23).
             Regarding claim 13, the combination of Escher-Poeppel in view of Kim further discloses the membrane layer is supported relative to the substrate of the transducer so as to define a flexible membrane of the transducer (Escher-Poeppel Fig. 1).

             Regarding claim 15, the combination of Escher-Poeppel in view of Kim further discloses said back-plate structure comprises a plurality of holes through the back-plate structure (Escher-Poeppel Fig. 1).
             Regarding claim 16, the combination of Escher-Poeppel in view of Kim further discloses said transducer comprises a capacitive sensor (Escher-Poeppel Fig. 1 and col. 1. Lines 16-22).
            Regarding claim 17, the combination of Escher-Poeppel in view of Kim further discloses said transducer comprises a microphone (Escher-Poeppel col. 2, lines 55-58).
             Regarding claim 36, Escher-Poeppel discloses a MEMS transducer (100-sound transducer component) comprising: an embedding material (252) having a cavity which extends through the embedding material (160-cavity and 180-sound port are formed in the embedding material); a membrane (112-diaphragm) which overlies the cavity; a structural layer comprising a plurality of acoustic holes arranged to allow free movement of air through the structural layer     (114-back-plate); and an integrated filter (172-grill/grid formed as part of the embedded MEMS package) configured and arranged to inhibit the entry of particles into at least a region of the interior of the embedding material cavity from a region underlying the embedding material; wherein the membrane is arranged between the structural layer and the integrated filter (Fig. 1, col. 2, lines 61 to col. 3, line 9, col. 3, lines 32-35 and  col. 4, lines 8-14). Escher-Poeppel does not expressly disclose the embedding material is a substrate. However, the use of a substrate to support a MEMS transducer die is well-known in the art as taught by Kim (110-substrate, Figs. 2 and 12 and paragraph 0018). Escher-Poeppel further discloses the embedding material is used in place of the substrate but provides the same function as the substrate and further allows the MEMS die to become part of a packaged .
             Claims 6, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Escher-Poeppel in view of Kim and further in view of Agashe et al. U.S. Patent No. 10,167,188 B2.
             Regarding claims 6 and 7, the combination Escher-Poeppel in view of Kim discloses a mems transducer comprising a filter as claimed. The combination Escher-Poeppel in view of Kim does not expressly disclose the filter comprises at least one surface which is hydrophobic, the underside of (be filler is provided with a hydrophobic coating. However, (be use of a hydrophobic coating on a filter is well-known in the art. In a related field of endeavor, Agashe discloses a mems transducer comprising a support (128) having a cavity (114) which extends through the support; a membrane which overlies the cavity (sound pick-up surface); a filter (124) configured and arranged to inhibit the entry of particles into at least a region of the interior of the substrate cavity from a region underlying the substrate (col. 6, lines 3-9) and the underside of the filter is provided with a hydrophobic coating (col. 9, lines 51-58). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a hydrophobic coating as taught by Agashe for the filter of the combination Escher-Poeppel in view of Kim to help prevent the ingress of water into microphone (col. 9, lines 51-53).
             Regarding claim 21, the combination Escher-Poeppel in view of Kim in view of Agashe further discloses a mems transducer as claimed used in an electronic device said device is a (feast one of: a portable device; a battery powered device; an audio device; a computing device; a .
             Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination Escher-Poeppel in view of Kim as applied to claim l above, and further in view of Bernstein U.S. Patent No. 5,452,268.
             Regarding claim 10, the combination Escher-Poeppel in view of Kim does not expressly disclose said filter is formed from silicon nitride. However, the combination Escher-Poeppel in view of Kim discloses the filter can be made from an integrated metal layer or a variety of different materials. In a related field of endeavor, Bernstein discloses an acoustic transducer (10) comprising a substrate having a cavity (substrate 18 with cavity formed therein, fig. I, col. 3, lines 59-63) which extends through the substrate; a membrane which overlies the cavity (movable plate or diaphragm 16. fig. 1, col. 3, lines 62-63); a filter configured and arranged to inhibit the entry of particles into at least a region of the interior of the substrate cavity from a region underlying the substrate (dust filter 21, fig. 1, col 4, lines 16-18), said filter formed of silicon nitride (Fig. 1, TA.coL 3, lines 65-67, layer on the bottom of substrate is typically silicon nitride, from fig. I, filter 21 is formed on the bottom of substrate 18). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide a filter made from silicon nitride as taught by Bernstein in the transducer of the combination Escher-Poeppel in view of Kim to allow etching during fabrication to proceed essentially unimpeded (Bernstein col. 4, lines 18-21).
             Regarding claim 18, the combination Escher-Poeppel in view of Kim in view of Bernstein further discloses the transducer comprises readout circuitry (Bernstein col. 4, lines 11-16).
             Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination Escher-Poeppel in view of Kim as applied to claim l above, and further in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)  states that “(Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).” Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to place the filter at any position along the substrate to prevent dirt and debris from entering the transducer.


Conclusion
Applicant's amendment (addition of a back-plate to the MEMS transducer structure) necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/BRIAN ENSEY/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        22 March 2021